UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7645



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


OSMOND O’NEIL CHRISTIE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-97-2, CA-00-108-2)


Submitted:   January 11, 2001             Decided:   January 19, 2001


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Osmond O’Neil Christie, Appellant Pro Se. William David Muhr,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Osmond O’Neil Christie seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2000), denying his motion to amend, and denying his motion

filed under Fed. R. Civ. P. 59(e).        We have reviewed the record and

the   district   court’s   opinions   and    find   no   reversible   error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.            United States v.

Christie, Nos. CR-97-2; CA-00-108-2 (E.D. Va. Sept. 15, Sept. 22,

& Sept. 27, 2000).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                                 DISMISSED




                                      2